Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to previous 112(b) rejection on claim 5, applicant argues that a person of ordinary skill in the art would understand that in the field of endeavor of instant invention, unless explicitly defined to the contrary, the term “statistically significant” is used to refer to a result that has a p value of less than 0.05.  Based on such argument, previous 112(b) rejection on claim 5 is hereby withdrawn.
However, with respect to instant 112(b) rejection on claim 6, it is the Examiner’s position that the term “significant” (as used in claim 6) does not have the same general connotation as “statistically significant”.  That is, unlike the term “statistically significant”, the term “significant” is not recognized by one skilled in the art only to mean a result having a p value of less than 0.05.  Thus, instant 112(b) rejection on claim 6 still stands.  
Applicant canceled claim 3.  Thus, previous 112(a) rejection on claim 3 is now moot.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "significantly lowered" and “significant change” in claim 6 is a subjective or relative term which renders the claim indefinite.  Those terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 8, 10, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciurtin et al (“Advances in the treatment of ocular dryness associated with Sjogren’s syndrome”, Seminars in Arthritis and Rheumatism, vol.45(3), 2015, pg.321-327) in view of (i) Solomon et al (“The Effect of a New Tear Substitute Containing Glycerol and Hyaluronate on Keratoconjunctivitis Sicca”, Journal of Ocular Pharmacology and Therapeutics, vol.14(6), 1998, pg.497-504) and (ii) Scrivanti et al (“Syndrome sec oculaire: utilization d’un nouveau substitute lachrymal (LO2A), Ophthalmologie, vol.10, 1996, pg.24-27).
Ciurtin teaches that Sjogren’s Syndrome (“SS”) is a common autoimmune rheumatic condition associated with localized symptoms of ocular and mouth dryness as a consequence of decreased lacrimal and salivary secretion (pg.2, 1st paragraph under “Introduction).  Ciurtin teaches (pg.3 under “Therapeutic strategies” and pg.4, 3rd and 4th paragraphs) that the current method of treating the ocular dryness from SS includes artificial tears and for example states that treatment with artificial tears having 0.4% sodium hyaluronate was effective in achieving improvement in Rose Bengal conjunctival staining starting from day 15 (but showed no improvement in Schirmer’s test).  
Solomon teaches (abstract and Table 1 on pg.498) that LO2A, an artificial tear product containing isotonic glycerin, carbomer, sodium hyaluronate and purified water, is effective in treating dry eyes.  A highly significant reduction in Rose Bengal staining was demonstrated following 1 week of treatment with LO2A: the LO2A-treated eyes had significantly less staining than controlled eyes at 1 week and at 2 weeks.  
Since Ciurtin shows that artificial tears is known as an effective method of treating dye eyes resulting from Sjogren’s Syndrome, and since Solomon’s LO2A is also taught to be effective in treating dry eyes (i.e., since both of the references are drawn to treat the same symptoms), it would have been obvious to one skilled in the art to use Solomon’s LO2A (containing isotonic glycerin, carbomer, sodium hyaluronate and purified water) in the treatment of dry eyes associated with SS with a reasonable expectation of achieving a highly significant reduction  in Rose Bengal staining in just 1 week.  
Solomon does not teach details as to the LO2A composition and thus does not teach instant limitation as to the glycerol concentration being at least 1% (w/v).  As evidenced by Scrivanti (pg.24, the paragraph under “INTRODUCTION”), a LO2A composition contains: (i) 25 mg/ml of glycerol, which converts to 2.5% (w/v) (as calculated by the Examiner); (ii) 0.15 mg/ml of sodium hyaluronate (a pharmacologically active agent), which converts to 0.015% (w/v); (iii) 0.15 mg/ml of carbomer, which converts to 0.015% (w/v); and (iv) water.   Solomon teaches (pg.498, last paragraph) that one drop of LO2A was used 3 times a day for a period of up to 3 weeks (also, Scrivanti teaches (pg.24 under “Summary”) using one drop of LO2A 4 times a day for 30 consecutive days).  Thus, Ciurtin in view of Solomon and Scrivanti renders obvious instant claims 1, 4, 7, 8, 10, 14, 18 and 19. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ciurtin et al (“Advances in the treatment of ocular dryness associated with Sjogren’s syndrome”, Seminars in Arthritis and Rheumatism, vol.45(3), 2015, pg.321-327) in view of (i) Solomon et al (“The Effect of a New Tear Substitute Containing Glycerol and Hyaluronate on Keratoconjunctivitis Sicca”, Journal of Ocular Pharmacology and Therapeutics, vol.14(6), 1998, pg.497-504) and (ii) Scrivanti et al (“Syndrome sec oculaire: utilization d’un nouveau substitute lachrymal (LO2A), Ophthalmologie, vol.10, 1996, pg.24-27), as applied to claim 1 above, and further in view of (iii) Bawazeer et al (“One-Minute Schirmer Test With Anesthesia”, Cornea, vol.22(4), 2003, pg.285-287).
With respect to instant claim 2, present specification ([0060]) states that the term "severe Sjogren's Syndrome" refers to Sjogren's Syndrome characterized by a 1-minute Schirmer Test of 2 mm or less.  Scrivanti teaches (Fig.3) that patients enrolled in its LO2A/HPMC study had a pre-treatment five-minute Schirmer’s Test result of about 5 mm.  Scrivanti does not teach instant one-minute Schirmer’s test.  However, Bawazeer teaches (see pg.285, left hand-column, paragraph under “Results”) that a five-minute Schirmer’s Test of 5.5 mm or less is equivalent to one-minute Schirmer’s Test of 2 mm or less.  Thus, according to what is said by applicant themselves in present specification ([0060]), this indicates that the patients in Scrivanti either had severe Sjogren’s Syndrome or at least symptoms that are exhibited in severe Sjogren’s syndrome (the Examiner notes that the Bawazeer reference as referred by applicant in [0060] does not mention anything about Sjogren’s Syndrome – it only mentions “dry eye syndrome”). Thus, Ciurtin in view of Solomon and Scrivanti, and further in view of Bawazeer renders obvious instant claim 2.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ciurtin et al (“Advances in the treatment of ocular dryness associated with Sjogren’s syndrome”, Seminars in Arthritis and Rheumatism, vol.45(3), 2015, pg.321-327) in view of (i) Solomon et al (“The Effect of a New Tear Substitute Containing Glycerol and Hyaluronate on Keratoconjunctivitis Sicca”, Journal of Ocular Pharmacology and Therapeutics, vol.14(6), 1998, pg.497-504) and (ii) Scrivanti et al (“Syndrome sec oculaire: utilization d’un nouveau substitute lachrymal (LO2A), Ophthalmologie, vol.10, 1996, pg.24-27), as applied to claim 1 above, and further in view of (iii) Kiss et al (“Isotonic Glycerol and Sodium Hyaluronate Containing Artificial Tear Decreases Conjunctivochalasis after One and Three Months: A Self-Controlled, Unmasked Study, PloS ONE, vol.10(7), 2015, pg.1-13).
With respect to instant claim 20, Kiss states (pg.10, last paragraph) that the primary treatment of the dry eye syndrome is the chronic administration of artificial tears.  Also, Ciurtin indicates that artificial tears alleviates symptoms but do not completely cure Sjogren’s Syndrome (which means that the dry eye symptoms will persist).  Thus, it would be obvious to one skilled in the art to prevent recurrence of the discomfort and irritation caused by SS by continuing application of the LO2A solution (prophylactically) even after completion of a therapeutic course of treatment so as to maintain a condition in which the dry eye symptom remains significantly reduced relative to its severity prior to the course of the treatment.  Thus, Ciurtin in view of Solomon and Scrivanti, and further in view of Kiss renders obvious instant 20.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ciurtin et al (“Advances in the treatment of ocular dryness associated with Sjogren’s syndrome”, Seminars in Arthritis and Rheumatism, vol.45(3), 2015, pg.321-327) in view of (i) Solomon et al (“The Effect of a New Tear Substitute Containing Glycerol and Hyaluronate on Keratoconjunctivitis Sicca”, Journal of Ocular Pharmacology and Therapeutics, vol.14(6), 1998, pg.497-504) and (ii) Scrivanti et al (“Syndrome sec oculaire: utilization d’un nouveau substitute lachrymal (LO2A), Ophthalmologie, vol.10, 1996, pg.24-27), as applied to claim 1 above, and further in view of (iii) Abelson et al (“The Dye-namics of Dry-Eye Diagnosis”, Review of Ophthalmology, published November 15, 2005 - an internet article obtained from the website https://www.reviewofophthalmology.com/article/the-dye-namics-of-dry-eye-diagnosis).
Ciurtin in view of Solomon and Scrivanti does not teach instant Lissamine Green staining.  Abelson states (see pg.6, 2nd paragraph) that a comparative study showed that Lissamine Green and Rose Bengal stain the same region and no significant differences exist between the two.  However, results showed that every subject (patient preferred Lissamine green and their comfort scores on the standardized scale reflected this, whereas significantly greater discomfort demonstrated following instillation of rose Bengal (pg.6, 2nd paragraph).  Abelson furthermore states that Rose Bengal has a dose-dependent toxic effect on human corneal epithelial cells in vitro that is further enhanced by light exposure (see pg.4, 2nd paragraph).  Thus, it would have been obvious to one skilled in the art to use Lissamine Green staining to measure whether there is a statistically significant reduction in the severity of dry eye symptoms.  Thus, Ciurtin in view of Solomon and Scrivanti, and further in view of Abelson renders obvious instant claim 5.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciurtin et al (“Advances in the treatment of ocular dryness associated with Sjogren’s syndrome”, Seminars in Arthritis and Rheumatism, vol.45(3), 2015, pg.321-327) in view of (i) Solomon et al (“The Effect of a New Tear Substitute Containing Glycerol and Hyaluronate on Keratoconjunctivitis Sicca”, Journal of Ocular Pharmacology and Therapeutics, vol.14(6), 1998, pg.497-504) and (ii) Scrivanti et al (“Syndrome sec oculaire: utilization d’un nouveau substitute lachrymal (LO2A), Ophthalmologie, vol.10, 1996, pg.24-27), as applied to claim 1 above, and further in view of (iii) Nemeth et al (“Lid-parallel conjunctival folds (LIPCOF) and dry eye: a multicentre study”, British Journal of Ophthalmology, vol.96(11), (2012), pg.1380-1385). 
Ciurtin in view of Solomon and Scrivanti does not teach the use of instant LIPCOF score.  As evidenced by Ciurtin (pg.4, 3rd and 4th paragraphs), topical applications of artificial tears is known to be effective in achieving improvement in Rose Bengal conjunctival staining and fluorescein corneal stain (but showing no improvement in Schirmer’s test).  Nemeth (see abstract) teaches that there is a significant positive correlation between the LIPCOF score and fluorescein staining.  Nemeth furthermore teaches (see the last paragraph of the 5th page of the document) that LIPCOF is non-invasive in nature and simple to use.  Since Nemeth teaches that LIPCOF score correlates directly with fluorescein staining and that LIPCOF is non-invasive in nature and simple to use, it would have been obvious to one skilled in the art to use LIPCOF score (instead of fluorescein staining mentioned in Ciurtin) to show improvement in treating of symptoms of Sjogren’s syndrome (with no improvement in Schirmer’s test measurement).  Thus, Ciurtin in view of Solomon and Scrivanti, and further in view of Nemeth renders obvious instant claim 6.   
Claims 9, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ciurtin et al (“Advances in the treatment of ocular dryness associated with Sjogren’s syndrome”, Seminars in Arthritis and Rheumatism, vol.45(3), 2015, pg.321-327) in view of (i) Solomon et al (“The Effect of a New Tear Substitute Containing Glycerol and Hyaluronate on Keratoconjunctivitis Sicca”, Journal of Ocular Pharmacology and Therapeutics, vol.14(6), 1998, pg.497-504) and (ii) Scrivanti et al (“Syndrome sec oculaire: utilization d’un nouveau substitute lachrymal (LO2A), Ophthalmologie, vol.10, 1996, pg.24-27), as applied to claim 1 above, and further in view of (iii) Kiss et al (“Isotonic Glycerol and Sodium Hyaluronate Containing Artificial Tear Decreases Conjunctivochalasis after One and Three Months: A Self-Controlled, Unmasked Study, PloS ONE, vol.10(7), 2015, pg.1-13) and (iv) Dikstein (US 2014/0057983 A1). 
With respect to instant claims 11, 13 and 16, as already discussed above, Solomon’s LO2A composition contains: (i) 2.5% (w/v) of glycerol; (ii) 0.015% (w/v) of sodium hyaluronate; (iii) 0.015% (w/v) of carbomer; and water.  Solomon (or Scrivanti) does not explicitly teach that the carbomer of its LO2A is carbomer 981.  Dikstein teaches ([0005]) an eye drop solution useful in treating or alleviating of symptoms of conjunctivochalasis without having to resort to a surgical intervention, and as evidenced by Kiss (abstract), conjunctivochalasis is a common dry eye disorder.  Dikstein teaches ([0009]-[0018]) that such eye drop solution is essentially isotonic; has a pH of about 7; comprises a polymer (hyaluronate or carbomer) having Mw of at least 10,000 Dalton which concentration is chosen to bring the solution to a predetermined viscosity; and further comprises stabilizers, preservatives, antioxidants and/or buffers.  Specifically, in its Example 2, Dikstein teaches a solution (with pH of 7) containing 2.5 g of glycerol, 0.015 g of sodium hyaluronate, 0.015 g of carbomer 981 (although Dikstein states carbomer “481”, it is the Examiner’s belief that it was a typographical error and that Dikstein meant to state carbomer “981”) and water (it is to be noted that Dikstein’s eye drop solution of Example 2 is almost identical to Solomon’s LO2A except for naming a specific carbomer).  Since Solomon is silent as to which specific carbomer is being used in its LO2A, it would have been obvious to one skilled in the art to use carbomer 981 (having Mw of at least 10,000 Dalton) in Solomon’s LO2A composition with a reasonable expectation of treating or alleviating dry eye symptoms.  Thus, Ciurtin in view of Solomon and Scrivanti, and further in view of Kiss and Dikstein renders obvious instant claims 11, 13 and 16.
With respect to instant claims 9 and 15, Solomon is silent as to pH of its LO2A composition.  However, as discussed above, Dikstein teaches that its eye drop solution used in treating or alleviating of (dry eye) symptoms of conjunctivochalasis is adjusted to pH of about 7 by using buffers (as discussed above, Dikstein teaches that its eye drop solution can further comprises stabilizers, preservatives, antioxidants and buffers).  It would have been obvious to one skilled in the art to adjust the pH of Solomon’s LO2A to about 7 (by using buffers) with a reasonable expectation of successfully treating or alleviating dry eye symptoms.  Thus, Ciurtin in view of Solomon and Scrivanti, and further in view of Kiss and Dikstein renders obvious instant claims 9 and 15.  
With respect to instant claim 12, as already discussed above, Dikstein teaches that the viscosity of the eye drop solution is controlled by adding a sufficient quantity of high Mw (at least 10,000 Dalton) of polymer such as carbomer to bring the solution to the desired viscosity.  Instant range for the viscosity of the solution would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Ciurtin in view of Solomon and Scrivanti, and further in view of Kiss and Dikstein renders obvious instant claim 12.    
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ciurtin et al (“Advances in the treatment of ocular dryness associated with Sjogren’s syndrome”, Seminars in Arthritis and Rheumatism, vol.45(3), 2015, pg.321-327) in view of (i) Solomon et al (“The Effect of a New Tear Substitute Containing Glycerol and Hyaluronate on Keratoconjunctivitis Sicca”, Journal of Ocular Pharmacology and Therapeutics, vol.14(6), 1998, pg.497-504) and (ii) Scrivanti et al (“Syndrome sec oculaire: utilization d’un nouveau substitute lachrymal (LO2A), Ophthalmologie, vol.10, 1996, pg.24-27), (iii) Kiss et al (“Isotonic Glycerol and Sodium Hyaluronate Containing Artificial Tear Decreases Conjunctivochalasis after One and Three Months: A Self-Controlled, Unmasked Study, PloS ONE, vol.10(7), 2015, pg.1-13), (iv) Dikstein (US 2014/0057983 A1), as applied to claim 16 above, and further in view of (v) Bawazeer et al (“One-Minute Schirmer Test With Anesthesia”, Cornea, vol.22(4), 2003, pg.285-287).  
With respect to instant limitation of the ophthalmic preparation consisting of a solution consisting of 2.5% glycerol, 0.015% sodium hyaluronate, 0.015% carbomer 981 and the balance water, as already explained in detail in Paragraph 14 above, the Examiner established that Ciurtin in view of Solomon, Scrivanti, Kiss and Dikstein renders obvious a LO2A eye drop solution containing (i) 2.5% (w/v) of glycerol, (ii) 0.015% (w/v) of sodium hyaluronate, (iii) 0.015% (w/v) of carbomer 981 and water.
With respect to instant one-minute Schirmer’s test of 
    PNG
    media_image1.png
    27
    126
    media_image1.png
    Greyscale
, Scrivanti’s patients enrolled in its LO2A/HPMC study had a pre-treatment five-minute Schirmer’s Test result of about 5 mm (see Fig.3).  Scrivanti does not teach instant one-minute Schirmer’s test.  Bawazeer teaches (see pg.285, left hand-column, paragraph under “Results”) that a five-minute Schirmer’s Test of 5.5 mm or less is equivalent to one-minute Schirmer’s Test of 2 mm or less.  This range of 2 mm or less overlaps with instant range of 
    PNG
    media_image2.png
    27
    126
    media_image2.png
    Greyscale
 (i.e., 1.3-1.9 mm), thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d. 257, 191 USPQ 90 (CCPA 1976).  Thus, Ciurtin in view of Solomon, Scrivanti, Kiss, Dikstein, and further in view of Bawazeer renders obvious instant claim 17.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-13 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 2, 4, 16, 19 and 20 of copending Application No. 16/560,084  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of App.’084 teaches a method for treating irritation or damage to conjunctival or corneal epithelial cells resulting from Sjogren’s syndrome, which comprises a step of applying to an affected eye, an ophthalmic preparation consisting of a solution consisting of 2.5% glycerol (w/v), 0.05% Carbomer 981 and the balance water.  Thus, claims 1, 2, 4, 16, 19 and 20 App.’084 renders obvious instant claims 1, 2, 4, 5, 7-13 and 18-20 (the ophthalmic preparation solution of claim 1 of App.’084 does not contain any inorganic salt and thus teaches instant claim 10; and Carbomer 981 of claim 1 of App.’084 teaches instant polymers of claims 11-13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
(i) With respect to instant 103 rejection on claims 1, 4, 7, 8, 10, 14, 18, and 19 over Ciurtin in view of Solomon and Scrivanti, applicant argues that one skilled in the art
would not be motivated to combine the teachings of Ciurtin, Solomon, and Scrivanti. Applicant points out that Ciurtin is a review article and that treatment of SS with a solution containing 0.4% sodium hyaluronate disclosed therein is in fact a brief summary of the results reported in detail in Aragona et al., "Sodium Hyaluronate Eye Drops of Different Osmolarity for the Treatment of Dry Eye in Sjégren's
Syndrome Patients,” Br. J. Ophthalmol. 2002, 86, 879 — 844 (henceforth "Aragona"). Applicant argues that one of ordinary skill in the art searching for an effective treatment
for SS would turn to Aragona's original report rather than the two-sentence summary thereof taught in Ciurtin.  Then, applicant states that the authors of the Aragona article conclude that (i) high concentrations of sodium hyaluronate were able to provide a quick reduction in ocular symptoms and that (ii) the treatment with hypotonic sodium hyaluronate eye drops gives a statistically significantly better improvement in clinical and cytological signs of the disease compared with isotonic sodium hyaluronate at the same concentration and thus the use of hypotonic hyaluronate eye drops should be encouraged for the treatment of patients with severe dry eye.  Applicant argues that Solomon and Scrivanti, on the other hand, teach the use of "LO2A," a formulation containing 2.5% w/v glycerol, 0.015% w/v sodium hyaluronate, and 0.015% w/v carbomer in aqueous solution in the treatment of Dry Eye Syndrome and that the sodium hyaluronate concentration in LO2A is more than an order of magnitude lower than that taught by Aragona.  Applicant argues that since Aragona teaches that a high concentration of sodium hyaluronate is effective in treating SS, the teaching in Solomon and Scrivanti of the use of a formulation having a sodium hyaluronate concentration less than 1/25 of that taught by Aragona must be considered a direct teaching away from Aragona.  Applicant further argues that the LO2A formulation taught in Solomon and Scrivanti was originally disclosed in U.S. Pat. No. 5,106,615 ("Dikstein 615") and that Dikstein 615 teaches that LO2A comprises an isotonic solution.  Thus, applicant argues that the teaching in Solomon and Scrivanti of the use of an isotonic solution directly teaches away from Aragona, which emphasizes the importance of the use of a
hypotonic solution.  Applicant further argues that there are many causes of Dry Eye Syndrome, of which SS is only one and that there is no teaching or suggestion in either Solomon or Scrivanti that LO2A is or might be useful as a treatment specifically for SS. Applicant argues that Dikstein 615 teaches that the function of the glycerol (in LO2A) is as a humectant and that there is no teaching or suggestion in any of Ciurtin, Aragona,
Solomon, Scrivanti, or Dikstein 615 that application of a humectant such as glycerol might be an effective treatment for SS (as opposed to a treatment for dry eyes, a symptom of SS that may arise from any of a number of other causes), or that addition of a humectant would or might be expected to compensate for a 25-fold reduction in the concentration of sodium hyaluronate.  Applicant thus argues that a person of ordinary skill in the art would not have any motivation to modify the teachings of Aragona according to the teachings of Solomon and Scrivanti, and would not have had any reasonable expectation that the modification would be successful.
The Examiner disagrees.  The Examiner does note that Aragona teaches its preference for the high concentration of sodium hyaluronate and for the sodium hyaluronate eye drops with pronounced hypotonicity.  However, first of all, Aragona also clearly states (see the 3rd full paragraph on pg.884) that both isotonic and hypotonic sodium hyaluronate were able to induce an amelioration of the cell to cell junctions.  Secondly, and more importantly, the Ciurtin article was used by the Examiner merely for the general teaching that Sjogren’s Syndrome (“SS”) is a common autoimmune rheumatic condition associated with localized symptoms of ocular and mouth dryness and for the general teaching that artificial tears (for examples, artificial tears having 0.4% sodium hyaluronate) have been known to treat the ocular dryness from SS.  As discussed above in Paragraph 9, Solomon teaches that LO2A, an artificial tear product also containing sodium hyaluronate (and isotonic glycerin, carbomer, sodium and purified water) is effective in treating dry eyes and that a highly significant reduction in Rose Bengal staining was demonstrated following 1 week of treatment with LO2A.  Since Ciurtin shows that artificial tears has been known as an effective method of treating dye eyes resulting from Sjogren’s Syndrome, and since Solomon’s artificial tear product (LO2A) is also taught to be effective in treating dry eyes (i.e., since both of the references are drawn to treat the same symptoms), it would have been obvious to one skilled in the art to use Solomon’s LO2A  in the treatment of dry eyes associated with SS with a reasonable expectation of achieving a highly significant reduction  in Rose Bengal staining in just 1 week (as opposed to the 15 days it took in Aragona to show the statistically significant improvement).  Thirdly, Solomon states (pg.502, 1st and 3rd paragraphs under “DISUSSION”) that although previous investigators assumed that the beneficial effect of LO2A results from the hyaluronic acid, he believes that it is the combination of the hyaluronic acid with the humectant action of glycerol that causes the superior effect of LO2A on dry eyes (Solomon states that a humectant absorbs fluid and hold it, thus prolonging the coverage of the ocular surface by the tear film).  Solomon teaches (pg.503, 3rd paragraph) that LO2A based on a combination of a humectant (glycerol) and hyaluronate was tested on 25 patients and that such study indicates a beneficial effect of his preparation on both symptoms and objective count of rose Bengal spots.  Thus, Solomon is teaching that application of a humectant such as glycerol is an effective treatment for dry eyes, and dry eyes is a symptom of SS.  Lastly, as to applicant’s argument that there is no teaching or suggestion in either Solomon or Scrivanti that LO2A is or might be useful as a treatment specifically for SS, it is to be noted that instant claim 1 recites “[a] method for treating irritation or damage to conjunctival or corneal epithelial cells resulting from Sjogren’s syndrome”.  That is, instant claim 1 is not drawn to a method for treating Sjogren's syndrome itself but to a method for treating symptom(s) (i.e., irritation or damage to conjunctival or corneal epithelial cells) that result from Sjogren’s syndrome, and dry eyes is one of the symptoms (irritation or damage to conjunctival or corneal epithelial cells) for Sjogren’s syndrome as indicated in present specification (see ([0003], [0004], [0088] and [0096]).  Besides, applicant themselves state ([0061]) that the inventor has discovered that glycerol is an effective substance for treating irritation of corneal epithelial cells, irritation of conjunctival epithelial cells, and hence, damage to corneal or conjunctival cells when these conditions are caused by factors other than infection, even in the complete absence of tear formation, such as is found in severe Sjogren’s Syndrome.  Applicant state that topical application of glycerol to the affected eye reduces or even eliminates entirely corneal or conjunctival irritation without increasing the rate of tear formation.  Applicant’s such statements in [0061] indicate that the inventor also is not providing a cure for Sjogren’s Syndrome but only providing an effective treatment for the symptom of Sjogren’s Syndrome. 
Thus, for the reasons explained above, it is Examiner’s position that a person of ordinary skill in the art would have had a sufficient motivation to combine the teachings of Ciurtin, Solomon and Scrivanti with a reasonable expectation of success.
(ii) Regarding claim 8, applicant additionally argues that while instant claim 8 teaches the use of an isotonic solution, Aragona explicitly teaches that a hypotonic solution is preferably used in the treatment of SS and that in light of Aragona’s direct teaching away from the method taught in instant claim 8, claim 8 must be considered non-obvious and therefore patentable over the cited prior art independent of the arguments presented above for the patentability of claim 1.  However, as already addressed above, the Examiner was not relying on Aragona but on the Ciurtin review article for the general teaching that Sjogren’s Syndrome is a common autoimmune rheumatic condition associated with localized symptoms of ocular and mouth dryness and for the general teaching that artificial tears (for examples, artificial tears having 0.4% sodium hyaluronate) have been known to treat the ocular dryness from SS.  Besides, as discussed above, even though Aragona prefers a hypotonic solution, Aragona also states (see the 3rd full paragraph on pg.884) that both isotonic and hypotonic sodium hyaluronate were able to induce an amelioration of the cell to cell junctions.  
(iii) With respect to instant 103 rejection on Claim 20 over Ciurtin, Solomon, and Scrivanti as applied to claim 1, and further in view of Kiss, applicant argues that Kiss teaches a method of treatment of conjunctivochalasis and that conjunctivochalasis and SS are two entirely different syndromes with different presentations and etiologies  since conjunctivochalasis is a condition characterized by excess folds of the conjunctiva, while SS is a condition characterized by severely reduced activity of the body's moisture-producing glands, particularly the lacrimal and salivary glands (applicant also argues that Kiss and Aragona propose entirely different mechanisms of action for the respective compositions disclosed therein).  Applicant thus argues that while the two conditions share a common symptom of dry eyes, given the fundamental differences between SS and conjunctivochalasis, there is no teaching or suggestion in any of Ciurtin, Solomon, Scrivanti, or Kiss, that a treatment for conjunctivochalasis will necessarily be effective as a treatment for SS or alleviation of the symptoms thereof and that a person of ordinary skill in the art would not consider the teaching of Kiss regarding alleviation of a symptom of conjunctivochalasis that happens to be shared between conjunctivochalasis and SS as being relevant to the method of treatment of SS.  However, first of all, the Kiss reference is being used by the Examiner merely for the general teaching that the primary treatment of the dry eye symptom is the chronic administration of artificial tears.  Since Ciurtin indicates that artificial tears alleviates symptoms but it does not cure Sjogren’s Syndrome (which means that the dry eye symptoms will persist), it would be obvious to one skilled in the art to prevent recurrence of the discomfort and irritation caused by SS by continuing application of the LO2A solution (prophylactically) even after completion of a therapeutic course of treatment so as to maintain a condition in which the dry eye symptom remains significantly reduced relative to its severity prior to the course of the treatment.  Thus, it is still the Examiner’s position that Ciurtin in view of Solomon and Scrivanti, and further in view of Kiss renders obvious instant 20.  Secondly, as already addressed above, instant claim 1 is not drawn to a method for treating Sjogren’s syndrome itself but to a method for treating symptom(s) (i.e., irritation or damage to conjunctival or corneal epithelial cells) that result from Sjogren’s syndrome, and dry eyes is one of the symptoms for Sjogren’s syndrome.  Also, as already discussed above, applicant themselves indicate in present specification that that the inventor is not providing a cure for Sjogren’s Syndrome but only providing an effective treatment for the symptom of Sjogren’s Syndrome.    
(iv) As to instant claim 6, Applicant argues that instant claim 6 teaches a method of treatment in which the LIPCOF score is lowered without any significant change in the value of the Schirmer's test measurement.  Applicant argues that in view of Aragona's teaching that treatment of SS with sodium hyaluronate alone does not affect the Schirmer's test measurement, in contrast to Scrivanti's teaching that treatment of Dry Eye Syndrome with a combination of glycerol and sodium hyaluronate significantly improves the Schirmer's test measurement (see p. 25, column 2, second complete paragraph, and Figure 3), a person of ordinary skill in the art would conclude that the improvement in the Schirmer's test score reported by Scrivanti must have been due to the presence of glycerol in the treatment composition, and that the use of a composition comprising glycerol in the treatment of SS would thus be expected to improve the Schirmer's test score. Applicant argues that since instant claim 6 requires the use of glycerol in the method of treatment taught therein, the combination of Ciurtin, Solomon, and Scrivanti suggested by the Examiner would be understood by a person of ordinary skill in the art as teaching away from the invention as taught in instant claim 6, and that instant claim 6 must therefore be considered unobvious over Ciurtin, Solomon, and Scrivanti, whether taken individually or in any obvious combination, independent of its inclusion of the limitations of instant claim 1 (applicant further argues that since Nemeth is directed to methods of diagnosis rather than methods of treatment, Nemeth cannot remedy the deficiencies of Ciurtin, Solomon, and Scrivanti with respect to the expected effect of the claimed treatment on the Schirmer's test score).  However, first of all, Scrivanti is being used by the Examiner for the teaching of the specific percentages of each components included in LO2A composition, which used in Solomon.  As to applicant’s argument that one skilled in the art would conclude that the improvement in the Schirmer's test score reported by Scrivanti must have been due to the presence of glycerol and that the use of a composition comprising glycerol in the treatment of SS would thus be expected to improve the Schirmer's test score, it is the Examiner’s position that one skilled in the art would not necessarily conclude that the glycerol was responsible for the improvement in Scrivanti’s Schirmer’s test score.  Schirmer’s test is a measure of tear production.  SS is marked by a lack of tear production.  Thus, any significant improvement in Schirmer’s test score would mean that there was a cure for SS.  Since currently there is no cure for SS, the obvious conclusion is that most of Scrivanti’s test subjects did not have SS to begin with.  Scrivanti’s subjects were recruited based on dry eye symptoms not based on whether they had SS.  As already discussed above, Ciurtin indicates that topical applications of artificial tears is known to be effective in achieving improvement in Rose Bengal conjunctival staining and fluorescein corneal stain (but without showing improvement in Schirmer’s test).  Since Nemeth teaches that there is a significant positive correlation between the LIPCOF score and fluorescein staining and furthermore teaches that LIPCOF is non-invasive in nature and simple to use, it would have been obvious to one skilled in the art to use LIPCOF score (instead of fluorescein staining mentioned in Ciurtin) to show improvement in treating of symptoms of Sjogren’s syndrome (with no improvement in Schirmer’s test measurement).     
(v) As to instant claims 16 and 17, applicant argues that Dikstein’983 discloses composition for the treatment of conjunctivochalasis, which is not relevant to a method of treatment of SS, despite the existence of common symptom.  Applicant also argues that Bawazeer teaches the equivalence of the 1-minute and 5-minute Schirmer's tests but does not does not provide any teaching that would lead a person of ordinary skill in the art to conclude that a method of treatment of conjunctivochalasis would necessarily be relevant to a method of treatment of SS.  Applicant thus concludes that Bawazeer cannot remedy the deficiencies of the combination of Ciurtin, Solomon, Scrivanti, Kiss, and Dikstein 983 with respect to claim 16.  However, as already addressed above, instant claims are not drawn to methods of treating SS itself but of treating the symptom (such as dry eyes) of SS, and patients of both conjunctivochalasis and SS suffer from dry eyes.
For the reasons stated above, instant 103 rejections over the cited prior arts still stand.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 9, 2021